DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/26/22 have been fully considered but they are not persuasive. 

Regarding claim 1, 
Applicant argues Figure 3 of Keskitalo As shown above in Figure 3 of Keskitalo, the only communication between the network entity (e.g., RNO) and the parent node is in step 4 where the network entity (RNO) sends an uplink (UL) grant to relay node 1 (RN1) and RN1 then sends the UL data. Thus, the UL grant in step 4 of Figure 3 of Keskitalo is for RN1 to send UL data to the network entity. In contrast, in independent claim 1, the network entity transmit a configuration to the parent node for communicating with the child node based at least in part on the scheduling gap value. Hence, Keskitalo fails to cure the deficiencies of Novlan. As a result, neither Novlan nor Keskitalo, either individually or in combination, discloses or suggests, “A method of wireless communications by a network entity, comprising: ... determining a scheduling gap value for a set of resources, including a resource for the child node, based on the topological state of one or more of the parent node or the child node, wherein the scheduling gap value represents a number of slots before the resource for the child node inwhich a control resource is to be transmitted to schedule data in the resource for the child node and transmitting a configuration to the parent node for communicating with the child node, wherein the configuration indicates the scheduling gap value,” as recited in independent claim 1. (Emphasis added). Neither 3GPP nor Colling are asserted for curing these deficiencies of Novlan and Keskitalo and neither 3GPP nor Colling cure these deficiencies of Novlan and Keskitalo.

However the examiner disagrees because the limitation “parent node for communicating with the child node” is taught by the primary reference Novlan.  Novlan states:
    PNG
    media_image1.png
    499
    471
    media_image1.png
    Greyscale

[0037] In centralized coordination, one node determines the downlink/uplink frame structure for the relay nodes according to the IAB network topology and hop order of the nodes). For example the downlink/uplink frame structure can be semi-statically configured based on the hop order using RRC (radio resource control) signaling from the parent/donor IAB node to IAB node UE function, which internally coordinates using a control plane interface (IAB-C) to inform the IAB DU (distributed unit) function of the desired frame structure pattern. In another alternative, the downlink/uplink frame structure may be provided to the DU function via F1/OAM (Operation and Maintenance) messages over higher layer control plane signaling, which can be routed over one or more backhaul hops from a central unit (CU) or RAN (radio access network) controller. In yet another alternative the frame structure is provided by an anchor carrier (e.g., LTE or sub 6 GHz NR carrier) in the case of non-standalone (NSA) operation for IAB nodes.

In the at least above cited portions, Novlan teaches transmitting scheduling for a parent node for communicating with a child node. However Novlan does not teach a schedule gap value. Keskitalo was brought in as a secondary reference to teach a scheduling gap value. Keskitalo states using a uplink scheduling delay of a plurality of slots. The applicant argues that Keskitalo does not teach scheduling for parent-child networks however Novlan already teaches this limitation as shown above. Scheduling gaps are not unique to the network system taught by Keskito. It would have been obvious to modify the parent-child network taught by Novlan with the scheduling gap taught by Keskitalo to achieve using a scheduling gap to prevent overlaps in communication thereby preventing collision. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8-11, 14, 20, 22-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan (Pub No 20190349079) further in view of Keskitalo (Pub No 20190357247).

Regarding claim 1 and 20,
 	Novlan teaches a method of wireless communications by a network entity, comprising: 
 	determining a topological state of one or more of a parent node or a child node; (interpreted as  In centralized coordination, one node determines the downlink/uplink frame structure for the relay nodes according to the IAB network topology and hop order of the nodes), see para [0037]. Also see In another alternative, the downlink/uplink frame structure may be provided to the DU function via F1/OAM (Operation and Maintenance) messages over higher layer control plane signaling, which can be routed over one or more backhaul hops from a central unit (CU) or RAN (radio access network) controller, see para [0037]).
 	determining a scheduling for a set of resources, including a resource for the child node, based on the topological state of one or more of the parent node or the child node; and (interpreted as For example the downlink/uplink frame structure can be semi-statically configured based on the hop order using RRC (radio resource control) signaling from the parent/donor IAB node to IAB node UE function, which internally coordinates using a control plane interface (IAB-C) to inform the IAB DU (distributed unit) function of the desired frame structure pattern, see para [0037])
	transmitting a configuration to the parent node for communicating with the child node, wherein the configuration indicates the scheduling ; (interpreted as The frame structure can be semi-statically coordinated across the IAB nodes via centralized or distributed coordination mechanisms, see para [0036]
 	However Novlan does not teach scheduling gap value; Wherein the scheduling gap value represents a number of slots before the resource for the child node in which a control resource is to be transmitted to schedule data in the resource for the child node;

 	Keskitalo teaches scheduling gap value; Wherein the scheduling gap value represents a number of slots before the resource for the child node in which a control resource is to be transmitted to schedule data in the resource for the child node; (interpreted as UL scheduling delay may be at least one slot to provide sufficient processing time to prepare the data transmission on PUSCH; in the example of FIG. 5, the UL scheduling delay is two slots (K2=2, from PDCCH to the UL slot that PDCCH grants resources for), see Keskitalo para [0054]).

 	It would have been obvious to one of ordinary skill in the art to combine the frame structure for switching uplink and downlink based on hops as taught by Novlan with the switching gaps as taught by Keskitalo since it would have been a simple combination providing expected results of using switching gaps based on hops to provide more accurate communication.

Regarding claim 3 and 22,
 	Novlan in view of Keskitalo teaches the method of claim 1, wherein the determining of the scheduling gap value is further based on a received message from the child node (interpreted as In centralized coordination, one node determines the downlink/uplink frame structure for the relay nodes according to the IAB network topology and hop order of the nodes). For example the downlink/uplink frame structure can be semi-statically configured based on the hop order using RRC (radio resource control) signaling from the parent/donor IAB node to IAB node UE function, see Novlan para [0037])

Regarding claim 4 and 23,
 	Novlan in view of Keskitalo teaches the method of claim 1, wherein the determining of the scheduling gap value is further based on one or more preconfigured rules. (interpreted as UL scheduling delay may be at least one slot to provide sufficient processing time to prepare the data transmission on PUSCH; in the example of FIG. 5, the UL scheduling delay is two slots (K2=2, from PDCCH to the UL slot that PDCCH grants resources for), see Keskitalo para [0054]).

 	It would have been obvious to one of ordinary skill in the art to combine the frame structure for switching uplink and downlink based on hops as taught by Novlan with the switching gaps as taught by Keskitalo since it would have been a simple combination providing expected results of using switching gaps based on hops to provide more accurate communication.


Regarding claim 5 and 24,
 	Novlan in view of Keskitalo teaches the method of claim 1, wherein the topological state is one or more of a hop-level of the parent node or the child node, a depth of a subtree rooted at the parent node or the child node, a number of nodes within a chain of the parent node and the child node, or a resource pattern of one or more of the parent node or the child node. (interpreted as In centralized coordination, one node determines the downlink/uplink frame structure for the relay nodes according to the IAB network topology and hop order of the nodes). For example the downlink/uplink frame structure can be semi-statically configured based on the hop order using RRC (radio resource control) signaling from the parent/donor IAB node to IAB node UE function, see Novlan para [0037])

Regarding claim 6 and 25,
 	Novlan in view of Keskitalo teaches the method of claim 1, wherein the determining the scheduling gap value is further based on one or more of a traffic demand within a network including the parent node and the child node, a resource utilization, capabilities of one or more of the parent node or the child node, or a type of communication between the parent node and the child node. (interpreted as It may be beneficial for the IAB node to inform the parent node of available or requested downlink/uplink resources at the IAB DU. In this case the DFSC is provided over the IAB-C from the IAB DU to the IAB UE function. The IAB UE can then send the DFSC using an uplink control channel message to inform the set of available or requested resources. In one example the indication can be sent from the IAB node to the parent node via uplink control message (e.g., PUCCH, or physical uplink control channel), RACH (random access channel) preamble or message, or buffer status request (BSR) signaling. FIGS. 6-8 exemplify such a DFSC request, see Novlan para [0044]).

Regarding claim 7 and 26,
 	Novlan in view of Keskitalo teaches the the method of claim 1, wherein each resource of the set of resources denotes a time-frequency location. (interpreted as The frame structure can be semi-statically coordinated across the IAB nodes via centralized or distributed coordination mechanisms. In one alternative, the frame structure coordination mechanisms can enable the partitioning of time slots and frequency resources across multiple backhaul hops to support orthogonal resources for access and backhaul links at a given IAB node, see Novlan [0033])

Regarding claim 9 and 28,
	Novlan in view of Keskitalo teaches the method of claim 1, wherein the scheduling gap value includes a first scheduling gap value, and further comprising: determining a second scheduling gap value for the set of resources, including a resource for a grandchild node, based on the topological state. (interpreted as For example the downlink/uplink frame structure can be semi-statically configured based on the hop order using RRC (radio resource control) signaling from the parent/donor IAB node to IAB node UE function, which internally coordinates using a control plane interface (IAB-C) to inform the IAB DU (distributed unit) function of the desired frame structure pattern, see Novlan para [0037]. Also see hop order 2 para [0030] and fig. 3).


Regarding claim 10,
	Novlan in view of Keskitalo teaches the method of claim 9, wherein the second scheduling gap value is less than or equal to the first scheduling gap value. (interpreted as UL scheduling delay may be at least one slot to provide sufficient processing time to prepare the data transmission on PUSCH; in the example of FIG. 5, the UL scheduling delay is two slots (K2=2, from PDCCH to the UL slot that PDCCH grants resources for), see Keskitalo para [0054]. It would have been a design choice to any number of slots for K2 as the scheduling gap value).

 	It would have been obvious to one of ordinary skill in the art to combine the frame structure for switching uplink and downlink based on hops as taught by Novlan with the switching gaps as taught by Keskitalo since it would have been a simple combination providing expected results of using switching gaps based on hops to provide more accurate communication.

Regarding claim 11 and 14,
 	Novlan in view of Keskitalo teaches method of claim 9, wherein the resource for the child node is an unavailable resource, the resource for the grandchild node is a soft resource, and the second scheduling gap value is greater than, less than, or equal to the first scheduling gap value. (interpreted as UL scheduling delay may be at least one slot to provide sufficient processing time to prepare the data transmission on PUSCH; in the example of FIG. 5, the UL scheduling delay is two slots (K2=2, from PDCCH to the UL slot that PDCCH grants resources for), see Keskitalo para [0054]. It would have been a design choice to any number of slots for K2 as the scheduling gap value).
	It would have been obvious to one of ordinary skill in the art to combine the frame structure for switching uplink and downlink based on hops as taught by Novlan with the switching gaps as taught by Keskitalo since it would have been a simple combination providing expected results of using switching gaps based on hops to provide more accurate communication.

Regarding claim 15,
 	Novlan in view of Keskitalo teaches the method of claim 1, wherein the scheduling gap value relates to a gap between at least one of a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH), or the PDCCH and a physical uplink shared channel (PUSCH) (interpreted as UL scheduling delay may be at least one slot to provide sufficient processing time to prepare the data transmission on PUSCH; in the example of FIG. 5, the UL scheduling delay is two slots (K2=2, from PDCCH to the UL slot that PDCCH grants resources for), see Keskitalo para [0054])

 	It would have been obvious to one of ordinary skill in the art to combine the frame structure for switching uplink and downlink based on hops as taught by Novlan with the switching gaps as taught by Keskitalo since it would have been a simple combination providing expected results of using switching gaps based on hops to provide more accurate communication.


Claim 2, 8, 12-13, 18-19, 21, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan (Pub No 20190349079) further in view of Keskitalo (Pub No 20180278402) and 3GPP TSG RAN WG1 #94bis v1.0.0

Regarding claim 2 and 21,
 	Novlan in view of Keskitalo teaches the method of claim 1, teaches the scheduling gap value represents a number of slots before the soft resource. (interpreted as UL scheduling delay may be at least one slot to provide sufficient processing time to prepare the data transmission on PUSCH; in the example of FIG. 5, the UL scheduling delay is two slots (K2=2, from PDCCH to the UL slot that PDCCH grants resources for), see Keskitalo para [0054])
 	It would have been obvious to one of ordinary skill in the art to combine the frame structure for switching uplink and downlink based on hops as taught by Novlan with the switching gaps as taught by Keskitalo since it would have been a simple combination providing expected results of using switching gaps based on hops to provide more accurate communication.
 	However they do not teach wherein the resource for the child node is indicated as a soft resource
 	3GPP teaches wherein wherein the resource for the child node is indicated as a soft resource (interpreted as There are four flavors of non-available resources:
o Soft-DL: Can temporarily be made available for child DL by parent (FFS implicitly and/or explicitly)
o Soft-UL: Can temporarily be made available for child UL by parent (FFS implicitly and/or explicitly)
o Soft-F: Can temporarily be made available for child F by parent (FFS implicitly and/or explicitly)
o Hard: Non-available resources that are not Soft-DL/UL/F, see page 110 lines 13-18)
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Novlan in view of Keskitalo with the soft resource taught by 3GPP since it would have been a simple modification providing expected results of using a known standard resource.

Regarding claim 8 and 27,
 	Novlan in view of Keskitalo teaches the method of claim 1, however does not teach wherein each of the set of resources is indicated as one of a hard resource, a soft resource, or an unavailable resource. 
 	3GPP teaches wherein each of the set of resources is indicated as one of a hard resource, a soft resource, or an unavailable resource. (interpreted as There are four flavors of non-available resources:
o Soft-DL: Can temporarily be made available for child DL by parent (FFS implicitly and/or explicitly)
o Soft-UL: Can temporarily be made available for child UL by parent (FFS implicitly and/or explicitly)
o Soft-F: Can temporarily be made available for child F by parent (FFS implicitly and/or explicitly)
o Hard: Non-available resources that are not Soft-DL/UL/F, see 3GPP page 110 lines 13-18)
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Novlan in view of Keskitalo with the soft resource taught by 3GPP since it would have been a simple modification providing expected results of using a known standard resource.

Regarding claim 12,
 	Novlan in view of Keskitalo teaches the method of claim 9, further comprising: determining a third scheduling gap value for the set of resources, including a resource for a great-grandchild node, based on the topological state, wherein a resource for the great-grandchild node is a soft resource. (interpreted as For example the downlink/uplink frame structure can be semi-statically configured based on the hop order using RRC (radio resource control) signaling from the parent/donor IAB node to IAB node UE function, which internally coordinates using a control plane interface (IAB-C) to inform the IAB DU (distributed unit) function of the desired frame structure pattern, see para [0037]. Also see hop order 2 para [0030] and fig. 3)
 	However does not teach soft resource.
 	3GPP teaches a soft resource (interpreted as There are four flavors of non-available resources:
o Soft-DL: Can temporarily be made available for child DL by parent (FFS implicitly and/or explicitly)
o Soft-UL: Can temporarily be made available for child UL by parent (FFS implicitly and/or explicitly)
o Soft-F: Can temporarily be made available for child F by parent (FFS implicitly and/or explicitly)
o Hard: Non-available resources that are not Soft-DL/UL/F, see 3GPP page 110 lines 13-18)
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Novlan in view of Keskitalo with the soft resource taught by 3GPP since it would have been a simple modification providing expected results of using a known standard resource.

Regarding claim 13,
 	Novlan in view of Keskitalo and 3GPP teaches the method of claim 12, wherein the resource for the grandchild node is a soft resource (interpreted as There are four flavors of non-available resources:
o Soft-DL: Can temporarily be made available for child DL by parent (FFS implicitly and/or explicitly)
o Soft-UL: Can temporarily be made available for child UL by parent (FFS implicitly and/or explicitly)
o Soft-F: Can temporarily be made available for child F by parent (FFS implicitly and/or explicitly)
o Hard: Non-available resources that are not Soft-DL/UL/F, see 3GPP page 110 lines 13-18)
 and the third scheduling gap value is less than or equal to one or more of the first scheduling gap value or the second scheduling gap value. (interpreted as UL scheduling delay may be at least one slot to provide sufficient processing time to prepare the data transmission on PUSCH; in the example of FIG. 5, the UL scheduling delay is two slots (K2=2, from PDCCH to the UL slot that PDCCH grants resources for), see Keskitalo para [0054])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Novlan in view of Keskitalo with the soft resource taught by 3GPP since it would have been a simple modification providing expected results of using a known standard resource.

Regarding claim 17 and 29,
 	Novlan teaches A method of wireless communications by a parent node, comprising:
receiving a configuration for communicating with a child node based at least in part on a
first scheduling 
a topological state of one or more of the parent node or the child node, (interpreted as  In centralized coordination, one node determines the downlink/uplink frame structure for the relay nodes according to the IAB network topology and hop order of the nodes), see para [0037]).
	determining a second scheduling (interpreted as  In centralized coordination, one node determines the downlink/uplink frame structure for the relay nodes according to the IAB network topology and hop order of the nodes), see para [0037]).
 	transmitting the second scheduling  (interpreted as The frame structure can be semi-statically coordinated across the IAB nodes via centralized or distributed coordination mechanisms, see para [0036]

	However does not teach wherein the resource is indicated as a soft resource, and wherein the first scheduling gap value represents a number of slots before the resource for the child node in which a control resource is to be transmitted to schedule data in the resource for the child node;
 	determining a resource type of the resource for the child node;

	Keskitalo teaches and wherein the first scheduling gap value represents a number of slots before the resource for the child node in which a control resource is to be transmitted to schedule data in the resource for the child node; (interpreted as UL scheduling delay may be at least one slot to provide sufficient processing time to prepare the data transmission on PUSCH; in the example of FIG. 5, the UL scheduling delay is two slots (K2=2, from PDCCH to the UL slot that PDCCH grants resources for), see Keskitalo para [0054])
 	It would have been obvious to one of ordinary skill in the art to combine the frame structure for switching uplink and downlink based on hops as taught by Novlan with the switching gaps as taught by Keskitalo since it would have been a simple combination providing expected results of using switching gaps based on hops to provide more accurate communication.

 	However they do not teach wherein the resource is indicated as a soft resource;
 	determining a resource type of the resource for the child node;
	
	3GPP teaches wherein the resource is indicated as a soft resource;
 	determining a resource type of the resource for the child node;(interpreted as There are four flavors of non-available resources:
o Soft-DL: Can temporarily be made available for child DL by parent (FFS implicitly and/or explicitly)
o Soft-UL: Can temporarily be made available for child UL by parent (FFS implicitly and/or explicitly)
o Soft-F: Can temporarily be made available for child F by parent (FFS implicitly and/or explicitly)
o Hard: Non-available resources that are not Soft-DL/UL/F, see 3GPP page 110 lines 13-18)
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Novlan in view of Keskitalo with the soft resource taught by 3GPP since it would have been a simple modification providing expected results of using a known standard resource.

Regarding claim 18 and 30,
 	Novlan teaches a method of wireless communications by a child node, comprising: 
 	transmitting a topological state of the child node to one or more of a parent node or a central entity; and (interpreted as In centralized coordination, one node determines the downlink/uplink frame structure for the relay nodes according to the IAB network topology and hop order of the nodes), see para [0037]).
 	receiving a configuration for communicating with the parent node based at least in part on
a scheduling 
topological state of the child node, (interpreted as  In centralized coordination, one node determines the downlink/uplink frame structure for the relay nodes according to the IAB network topology and hop order of the nodes), see para [0037]).
	However does not teach wherein the scheduling gap value represents a number of slots before the resource for the child node in which a control resource is to be transmitted to schedule data in the resource for the child node and wherein the resource is indicated as a soft resource;

	Keskitalo teaches wherein the scheduling gap value represents a number of slots before the resource for the child node in which a control resource is to be transmitted to schedule data in the resource for the child node (interpreted as UL scheduling delay may be at least one slot to provide sufficient processing time to prepare the data transmission on PUSCH; in the example of FIG. 5, the UL scheduling delay is two slots (K2=2, from PDCCH to the UL slot that PDCCH grants resources for), see Keskitalo para [0054]).
	It would have been obvious to one of ordinary skill in the art to combine the frame structure for switching uplink and downlink based on hops as taught by Novlan with the switching gaps as taught by Keskitalo since it would have been a simple combination providing expected results of using switching gaps to account for processing times.
 	However they do not teach soft resource.

	3GPP teaches a soft resource (interpreted as There are four flavors of non-available resources:
o Soft-DL: Can temporarily be made available for child DL by parent (FFS implicitly and/or explicitly)
o Soft-UL: Can temporarily be made available for child UL by parent (FFS implicitly and/or explicitly)
o Soft-F: Can temporarily be made available for child F by parent (FFS implicitly and/or explicitly)
o Hard: Non-available resources that are not Soft-DL/UL/F, see 3GPP page 110 lines 13-18)

	It would have been obvious to one of ordinary skill in the art to combine the system taught by Novlan in view of Keskitalo with the soft resource taught by 3GPP since it would have been a simple modification providing expected results of using a known standard resource.

Regarding claim 19
 	Novlan in view of Keskitalo and 3GPP teach the method of claim 18, further comprising:
 	requesting for an increase in value of the scheduling gap value in response to the receiving of the configuration based at least in part on the scheduling gap value. (interpreted as scheduling delay is two slots (K2=2, from PDCCH to the UL slot that PDCCH grants resources for). The serving (upstream) RN should hence know before the beginning of, e.g., slot n+2 what the grant size should be for the upstream PUSCH that it will be receiving in slot n+4. According to an embodiment, that information may be provided by the served RN (located in the downstream) with a scheduling request (or scheduling information sent in the upstream) that will correspond to the UL scheduling of the next backhaul link, see Keskitalo para [0054])
	It would have been obvious to one of ordinary skill in the art to combine the frame structure for switching uplink and downlink based on hops as taught by Novlan with the switching gaps as taught by Keskitalo since it would have been a simple combination providing expected results of using switching gaps to account for processing times.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan (Pub No 20190349079) further in view of Keskitalo (Pub No 20180278402) and Colling (Pub No 20100226342)

Regarding claim 16,
 	Novlan in view of Keskitalo teaches the method of claim 1, however does not teach wherein the scheduling gap value comprises a value of a slot offset 
 	 Colling teaches wherein the scheduling gap value comprises a value of a slot offset (interpreted as slot alignment offset, see para [0093]).
	It would have been obvious to one of ordinary skill in the art to combine the delay taught by Novlan in view of Keskitalo with the slot offset as taught by Colling since it is known in the art to use offsets for managing changes in scheduling.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461